Adams, Cii. J.
The premises in question were purchased by tlie defendant Sarah E. Stephenson with pension money given her by her insolvent husband, the defendant T. W. Stephenson, after the rendition of tlie plaintiffs’ judgment. As the judgment debtor furnished tlie consideration with which tlie premises were purchased, and was at that time insolvent, the premises are liable for the judgment, unless a different rule applies by reason of the provisions of chapter 23 of the Laws of 1884. That act provides for the exemption of pension money; and we think that from the time the act took effect any pensioner might make a gift of his pen*271sion money, and the donee might hold the same, or property purchased therewith, as against the donor’s creditors. Rut in this case, not only was the gift made and the premises purchased before the act took effect, but this action to subject the same had been brought before that time. The plaintiffs, then, at the time the action was brought, appear to have had a right of action against the premises, and by their action we must hold that they acquired an equitable lien upon the premises, or an accrued right therein. Now, we are unable to see how the legislature could divest such lien, and we do not think that it was intended that the act should have such effect.
The appellee has filed an additional abstract, in which it is stated that “no decree appears to have been entered,” and also that “ that part of the abstract under certificate of evidence is erroneous.” To this we have to say that we have examined the transcript, and the appellants’ abstract appears to be correct.
We think that the judgment of the district court must be
Reversed.